Citation Nr: 1410704	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service connected posttraumatic stress disorder (PTSD), prior to March 17, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION


The Veteran served on active duty from October 1958 to November 1978. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals  (Board) from a November 2007 rating decision of the VA's Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In August 2011, the RO granted the claim, to the extent that it assigned a 30 percent evaluation, with an effective date of March 17, 2010.  

In February 2013, the Board denied the claim. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2013 decision.  That same month, the Court issued an Order vacating the February 2013 Board decision.  

In July 2012, the Veteran was afforded a hearing before Jonathan B. Kramer, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2002).

The issue whether there was clear and unmistakable error in an October 2006 RO rating decision which denied service connection for degenerative disc disease, lumbar spine, L4-5, has been raised by the record, see February 2014 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  For the period from August 22, 2005 to November 2, 2006, the Veteran's PTSD is not shown to have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from November 3, 2006 to March 16, 2010, the Veteran's PTSD is shown to have been manifested by symptoms that include nightmares, flashbacks, and irritability; his psychiatric disorder is shown to have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period from August 22, 2005 to November 2, 2006, the criteria for an initial evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013). 

2. For the period from November 3, 2006 to March 16, 2010, the criteria for an evaluation of 30 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran essentially contends that an initial evaluation in excess of 10 percent is warranted for his service-connected PTSD prior to March 17, 2010. 

The Board notes that additional VA and non-VA medical evidence has been received since the Board's February 2013 decision, that this evidence has not been reviewed by the agency of original jurisdiction (RO), and that this evidence is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  However, this evidence does not include any reports showing psychiatric treatment prior to March 17, 2010, none of it is relevant to the issue currently on appeal, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2013).  Accordingly, a remand for RO consideration is not required.

In November 2007, the RO granted service connection for PTSD, evaluated as 10 percent disabling, with an effective date of June 7, 2007.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In March 2008, the RO assigned an effective date for service connection of August 22, 2005.  In August 2011, the RO granted the Veteran's increased initial evaluation claim, to the extent that it assigned a 30 percent evaluation, with an effective date of March 17, 2010.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In February 2013, the Board granted a claim for service connection for a bilateral foot disorder, denied the claim for an increased initial evaluation for PTSD, and remanded a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2013 decision, to the extent that it denied an initial evaluation in excess of 10 percent prior to March 17, 2010.  The Joint Motion indicates that to the extent that the Board granted service connection for a bilateral foot disability, and denied an evaluation in excess of 30 percent as of March 17, 2010, these aspects of the Board's decision should be affirmed.  The Joint Motion further indicates that to the extent that the Board remanded a claim for a TDIU, the Court of Appeals for Veterans Claims had no jurisdiction over the matter.  Citing Kirkpatrick v. Nicholson, 417 F. 3d 1361 (Fed. Cir. 2005); Anderson v. Principi, 18 Vet. App. 371, 372 (2004).  That same month, the Court issued an Order vacating the February 2013 Board decision, to the extent that it denied an initial evaluation in excess of 10 percent for PTSD prior to March 17, 2010.  

Given the foregoing, appeal period is from August 22, 2005 to March 17, 2010, and the issue may be stated as whether the criteria for an evaluation in excess of 10 percent for PTSD have been met prior to March 17, 2010. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the history of the disability in issue, the Veteran served in Vietnam for one year, and his awards include the Purple Heart and the Combat Infantryman Badge.  There are billing statements of record which indicate the Veteran received psychotherapy treatment between late 1996 and mid-1997.  A "letter of reprimand" indicates that the Veteran had been charged with "battery and terroristic threats" against his wife, with a "nolo contender" plea to the battery charge.  A 1997 plea agreement from a state court indicates that the Veteran had been charged with battery, that he was to serve jail time and must be mentally evaluated, and that he was prohibited from having any contact with the victim.  See 38 C.F.R. § 4.1 (2013).

The claims file includes lay statements from the Veteran's former spouse, and his three children, received in October 2009.  This evidence shows that they reported observing the Veteran exhibiting symptoms that included nightmares, isolating and irresponsible behavior, anger, argumentativeness, and threatening behavior towards others.  The Veteran's former spouse also reported threatening and violent behavior towards her.  When read in context, it appears that much of this conduct was witnessed shortly upon the Veteran's return from Vietnam, and during a period of time well before the effective date for service connection.

As previously stated, in February 2013, the Board denied the claim.  The Veteran appealed, and in November 2013, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2013 decision, to the extent that it denied an initial evaluation in excess of 10 percent prior to March 17, 2010.  

A.  Prior to November 3, 2006

The Board finds that the claim must be denied.  After reviewing the totality of the evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's PTSD prior to November 3, 2006.  There is no relevant record of medical treatment for psychiatric symptoms whatsoever during this time period, and no evidence to show that he required any medications for control of such symptoms during this time period.  In this regard, the evidence indicates that the Veteran was working full time as a probation officer during the time period in issue.  

In summary, there is no medical evidence to show that the Veteran had PTSD symptoms of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of the currently assigned 10 percent under DC 9411.  The Veteran worked full-time during this period, and there is no evidence to show that he required medication for control of his symptoms.  Therefore, the evidence is insufficient to show that it is factually ascertainable that an increase in disability occurred prior to November 3, 2006.  Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  The Board therefore finds that, prior to November 3, 2006, the criteria for an initial evaluation in excess of 10 percent for PTSD have not been met, and that the claim must be denied.  See 38 C.F.R. § 4.7.  

B.  As of November 3, 2006

The relevant medical evidence is summarized as follows: VA progress notes show that on November 3, 2006, the Veteran presented for an evaluation as a new patient.  He denied receiving care from non-VA physicians.  He was noted to have a positive PTSD screen.  He reported a history of intermittent PTSD symptoms which seemed to be getting worse.  He stated that he worked as a probation officer.  He denied suicidal or homicidal ideation.  

In December 2006, the Veteran received treatment for psychiatric symptoms.  He complained of nightmares, depression, "relationship issues," and "anger management issues."  He reported that he had been married and divorced three times, and that he had trouble with authority figures, hypervigilance, and insomnia.  He reported having received treatment for "marital issues" in 1998, with no other mental health treatment history, and that he was not using psychiatric medications.  He reported drinking five or more beers daily/drinking two to three times per week with about a six-pack per sitting, and having blackouts, and that his drinking had caused some absences from work (calling in sick once per week), but no trouble with his employer.  He worked as a corrections officer.  He denied current suicidal or homicidal ideation.  On examination, he was alert and attentive. Mood was anxious.  He reported visual hallucinations.  Thought process was disorganized. There was no unusual thought content.  There was suicidal ideation without plan, and passive/nonspecific homicidal ideation with no potential target or victim identifiable.  Insight was limited and judgment was impulsive and impaired.  The Axis I diagnosis was rule out PTSD. The Axis V diagnosis was a GAF score of 43.  He was referred to anger management, and PTSD group therapy, as well as further mental health treatment.  

Beginning in July 2007, the Veteran received a number of treatments for psychiatric symptoms.  A July 2007 report shows that he reported that he lived with his son, with whom he got along "okay."  He was taking Prozac two days per week to help him sleep.  He reported numbness and detachment, and that he stayed isolated.  He was adequately groomed with calm behavior, and cooperative manner, although he needed some prodding for elaboration.  He had a depressed and somber mood.  He denied suicidal and homicidal ideation, and he denied audio and visual hallucinations "per se."  The report indicates use of Prozac, 20 mg. per day (increased to 40 mg. per day in September 2007).  He agreed to substance abuse evaluation, and to cut down to four beers per day, three times per week in the meantime.  

Prescription labels, dated in October 2007, indicate use of Trazodone (50 mg. once per day) and Fluoxetine (Prozac) (20 mg. twice per day).  

A QTC examination report, dated in October 2007, shows that the Veteran reported the following: he had a history of psychiatric symptoms dating back to the 1960s, and having been jailed one time for domestic violence.  He had a bachelor's degree in criminal science.  He had been a probation office for 16 years until he retired, with a fair relationship with his co-workers, and a poor relationship with his supervisor.  He was combative at work. He relationship with his children was good.  He was divorced.  He stayed at home all the time.  His current symptoms were nightmares, with symptoms as often as once per month, with each occurrence lasting one day.  He also had excessive drinking, with drinking once per day.  He complained that he was unable to deal with others in a work environment when his symptoms were active.  He reported a three-year history of sleep difficulties, specifically, trouble falling asleep.  He reported having taken Prozac since 2007, 40 milligrams (mg.) with minimal response.  He denied having received psychotherapy in the past year, and he denied a history of hospitalization for psychiatric symptoms.  On examination, orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  There was depressed mood, which occurred as often as three times per month, each episode lasting for two days.  Communication and speech were within normal limits.  He had difficulty understanding complex commands.  Panic attacks were present, and occurred less than once per week.  There was no history of delusions or hallucinations, and there were no current delusions or hallucinations.  There were no obsessional rituals.  Thought processes were appropriate.  Judgment was not impaired.  Memory was mildly impaired (forgetting names, directions and recent events).  There was no homicidal ideation.  The Axis I diagnoses were PTSD, and alcohol abuse.  The Axis V diagnosis was a GAF score of 70.  The examiner noted that the Veteran was mentally able to perform activities of daily living, and that his symptoms were productive of occupational and social impairment with reduced reliability and productivity.  Specifically, his symptoms were noted to include difficultly in understanding complex commands and in establishing and maintaining effective work and social relationships.  There was also difficulty understanding simple commands due to trouble concentrating. 

A November 2007 VA report shows that the Veteran reported that he had cut back on his drinking.  On examination, behavior was calm, cooperative, pleasant and forthcoming with information.  Speech was normal in tone, volume, and rate.  Mood was euthymic with congruent affect.  Thought process was circumstantial.  There was no active suicidal or homicidal ideation, no audio or visual hallucinations, and no delusional content.  Insight and judgment were good.  Impulse control was good.  He was alert and oriented to time, place date and situation.  

Reports dated thereafter primarily contain findings consistent with the November 2007 report, with minor variations at times, such as "good" mood, or "good" judgment.  

A statement from K.H., M.D., dated in February 2008, shows that this physician reports that she has been treating the Veteran since July 2007, and that his diagnoses are PTSD and alcohol abuse.  The Veteran endorsed recurring flashbacks and nightmares, anhedonia, disrupted sleep patterns, irritability, quick temper, and social isolation.  He has difficulty forming emotional bonds and attachments with others, which has resulted in three failed marriages.  His irritability has impaired his occupational functioning, "and in fact, he is no longer gainfully employed."  He has been prescribed Fluoxetine and Trazodone for his PTSD symptoms and is encouraged to work towards sobriety.  His illness was considered to be chronic and it is recommended that he continue his treatment, which includes regular medication management and individual or group counseling. 

A July 2008 report notes that the Veteran planned to attend a family reunion in another state, and that his trip would last until the next month.  

A September 2008 report shows that he denied severe emotional distress, severe anxiety, panic symptoms, hopelessness or demoralization, insomnia, obsessionality, recent intoxications, or hallucinations.  It was noted that he did not have suicidal ideation, and that he had never made a suicide attempt.  There was minimal indication of impulsivity.  There was no indication of acute risk factors.  His current plan was determined to be continued without modification.  

In April 2009, he reported that he was doing very well, and that his nightmares had decreased greatly, although he still had them occasionally.  He also reported "good" sleep, and that he had no concerns, complaints, or issues with side effects.  His thought process was organized and focused.  

A March 3, 2010 report notes that his PTSD was "stable."  

The Board finds that the criteria for a 30 percent evaluation have been met as of November 3, 2006.  The evidence dated during this time period shows that the Veteran received several GAF scores between 43 and 70, this is evidence of mild to serious symptoms.  In this regard, in its February 2013 decision, the Board determined that the GAF scores in the 40s were not supported by the accompanying findings (citing Brambley v. Principi, 17 Vet. App. 20, 26 (2003), so as to warrant a higher evaluation.  The Board noted that these scores are over 20 points lower than the score of 70 in the October 2007 QTC examination report, which included findings that were in line with the VA progress notes.  

However, the Joint Motion indicates that it was agreed that the Board had failed adequately address the Veteran's complaints, contained in reports, dated in December 2006 and July 2007.  The Joint Motion shows that the parties further agreed that the findings in the October 2007 QTC examination report "are indicative of the symptoms listed under the thirty percent (30%) criteria pursuant to DC 9411."  In such a case, the Board must comply with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  The Board therefore finds that an initial evaluation of 30 percent is warranted, for the period from November 3, 2006 to March 16, 2010.

An evaluation in excess of 30 percent is not warranted.  The Veteran's GAF scores have ranged between 43 and 70, which are representative of mild to serious symptomatology.  He has always been found to be alert and oriented, with normal speech, and despite certain complaints in December 2006 (suicidal ideation without intent or plan, complains of visual hallucinations), there is insufficient evidence of symptoms warranting an increased rating, such as delusions, deficiencies in speech or thought processes, memory impairment, audio or visual hallucinations, or suicidal or homicidal ideation.  See e.g., VA progress notes, dated in July, September and November of 2007.  Aside from the December 2006 complaint of visual hallucinations, there is no evidence of psychotic symptoms.  The October 2007 QTC examination report shows that it includes findings that are in line with the VA progress notes.  These findings include, but are not limited to, orientation within normal limits, no current delusions, hallucinations, or obsessional rituals, appropriate thought processes, unimpaired judgment, and no more than mild memory impairment.  There was evidence of panic attacks and difficulty concentrating, which are not shown elsewhere in the record.  To the extent that the examiner noted that the Veteran's symptoms were productive of "occupational and social impairment with reduced reliability and productivity," this phrase corresponds to the criteria for a 50 percent evaluation under DC 9411.  However, when it is read in context with the findings, and the GAF score of 70, an increased initial evaluation is not warranted.  Lee v. Brown, 10 Vet. App. 336, 338 (1997) (medical evidence should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Similarly, the Board has considered the February 2008 statement of Dr. K.H., to include the notation of occupational impairment.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the physician does not clearly assert what the Veteran's level of employment impairment is, based on his psychiatric symptoms.  The Veteran has reported that he retired as of at least October 2007, which is well before the date of this statement.  The Veteran is also shown to have a number of severe disorders, to include coronary artery disease, hypertension, and a low back disorder.  In addition, this statement does not contain findings warranting an increased evaluation.  Accordingly, overall, the Board finds that the evidence is insufficient to show that the criteria of an evaluation in excess of 30 percent under DC 9411 have been met as of November 3, 2006.  See 38 C.F.R. § 4.7. 

In reaching this decision, the Board has considered three GAF scores of 43 (one score) and 48 (two scores) in three VA progress notes, dated between December 2006 and September 2007.  This is evidence of serious symptoms.  However, the Board finds that these GAF scores are not supported by the accompanying findings.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  Specifically, when the findings in these reports are compared with subsequently dated VA reports (as summarized in the previous paragraph), they are not significantly representative of increased symptomatology.  As previously noted, these scores are over 20 points lower than the score of 70 in the October 2007 QTC examination report.  The QTC report includes findings that are in line with the VA progress notes.  Those findings included, but are not limited to, orientation that was within normal limits, no current delusions, hallucinations, or obsessional rituals, appropriate thought processes, unimpaired judgment, and no more than mild memory impairment. 

In summary, when the GAF scores of between 43 and 48 are weighed together with the other evidence of record, particularly the findings as to his psychiatric condition and functioning, the Board finds that, prior to March 17, 2010, the evidence does not show that the Veteran's symptoms, which include nightmares, irritability, and sleep disturbances, are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of the currently assigned 30 percent under DC 9411.  See 38 C.F.R. § 4.7.



C. Conclusion

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 30 percent are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that in December 2006, the Veteran reported calling out from work sick about once a week.  However, no similar reports are subsequently found, and it appears that the Veteran retired shortly thereafter, in 2007.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted. 

In reaching this decision, to the extent that the claim has been denied, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2005 and July 2006. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Following the grant of service connection, a separate VCAA notice was not provided, however, as this claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  No outstanding records have been identified that have not otherwise been obtained. 
A relevant VA examination was obtained in order to assess the current severity of the Veteran's service-connected psychiatric disorder.  

In July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2012 hearing, the VLJ identified the issue on appeal.  Also, information was solicited regarding the current severity of his PTSD.  The evidence as to what is necessary to establish aggravation of a preexisting disability was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).










							[Continued on Next Page] 

ORDER

From August 22, 2005 to November 2, 2006, an initial evaluation in excess of 10 percent is denied.  

For the period  from November 3, 2006 to March 16, 2010, an evaluation of 30 percent, and no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


